
	

114 HR 3827 IH: Project-Based Voucher Improvement Act of 2015
U.S. House of Representatives
2015-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3827
		IN THE HOUSE OF REPRESENTATIVES
		
			October 23, 2015
			Ms. Maxine Waters of California introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To improve the program under section 8 of the United States Housing Act of 1937 for using amounts
			 for rental voucher assistance for project-based rental assistance, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Project-Based Voucher Improvement Act of 2015. 2.Units owned by Public Housing AgenciesParagraph (11) of section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(11)) is amended—
 (1)by striking (11) Leasing of units owned by pha.—If and inserting the following:  (11)Leasing of units owned by pha (A)Inspections and rent determinationsIf; and
 (2)by adding at the end the following new subparagraph:  (B)Units owned by phaFor purposes of this subsection, the term owned by a public housing agency means, with respect to a dwelling unit, that the dwelling unit is in a project that is owned by such agency, by an entity wholly controlled by such agency, or by a limited liability company or limited partnership in which such agency (or an entity wholly controlled by such agency) holds a controlling interest in the managing member or general partner. A dwelling unit shall not be deemed to be owned by a public housing agency for purposes of this subsection because the agency holds a fee interest as ground lessor in the property on which the unit is situated, holds a security interest under a mortgage or deed of trust on the unit, or holds a non-controlling interest in an entity which owns the unit or in the managing member or general partner of an entity which owns the unit..
			3.PHA project-based assistance
 (a)In generalParagraph (13) of section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(13)) is amended—
 (1)by striking structure each place such term appears and inserting “project”; (2)by striking structures each place such term appears and inserting “projects”;
 (3)by striking subparagraph (B) and inserting the following new subparagraph:  (B)Percentage limitation (i)In generalSubject to clause (ii), a public housing agency may use for project-based assistance under this paragraph not more than 20 percent of the authorized units for the agency.
 (ii)ExceptionA public housing agency may use up to an additional 10 percent of the authorized units for the agency for project-based assistance under this paragraph, to provide units that house individuals and families that meet the definition of homeless under section 103 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302), that house families with veterans, that provide supportive housing to persons with disabilities or elderly persons, or that are located in areas where vouchers under this subsection are difficult to use, as specified in subparagraph (D)(ii)(II). Any units of project-based assistance that are attached to units previously subject to federally required rent restrictions or receiving another type of long-term housing subsidy provided by the Secretary shall not count toward the percentage limitation under clause (i) of this subparagraph. The Secretary may, by regulation, establish additional categories for the exception under this clause.;
 (4)by striking subparagraph (D) and inserting the following new subparagraph:  (D)Income-mixing requirement (i)In generalExcept as provided in clause (ii), not more than the greater of 25 dwelling units or 25 percent of the dwelling units in any project may be assisted under a housing assistance payment contract for project-based assistance pursuant to this paragraph. For purposes of this subparagraph, the term project means a single building, multiple contiguous buildings, or multiple buildings on contiguous parcels of land.
							(ii)Exceptions
 (I)Certain familiesThe limitation under clause (i) shall not apply to dwelling units assisted under a contract that are exclusively made available to elderly families or to households eligible for supportive services that are made available to the assisted residents of the project, according to standards for such services the Secretary may establish.
 (II)Certain areasWith respect to areas in which tenant-based vouchers for assistance under this subsection are difficult to use, as determined by the Secretary, and with respect to census tracts with a poverty rate of 20 percent or less, clause (i) shall be applied by substituting 40 percent for 25 percent, and the Secretary may, by regulation, establish additional conditions.
 (III)Certain contractsThe limitation under clause (i) shall not apply with respect to contracts or renewal of contracts under which a greater percentage of the dwelling units in a project were assisted under a housing assistance payment contract for project-based assistance pursuant to this paragraph on the date of the enactment of the Project-Based Voucher Improvement Act of 2015.
 (IV)Certain propertiesAny units of project-based assistance under this paragraph that are attached to units previously subject to federally required rent restrictions or receiving other project-based assistance provided by the Secretary shall not count toward the percentage limitation imposed by this subparagraph (D).
 (iii)Additional monitoring and oversight requirementsThe Secretary may establish additional requirements for monitoring and oversight of projects in which more than 40 percent of the dwelling units are assisted under a housing assistance payment contract for project-based assistance pursuant to this paragraph.;
 (5)by striking subparagraph (F) and inserting the following new subparagraph:  (F)Contract term (i)TermA housing assistance payment contract pursuant to this paragraph between a public housing agency and the owner of a project may have a term of up to 20 years, subject to—
 (I)the availability of sufficient appropriated funds for the purpose of renewing expiring contracts for assistance payments, as provided in appropriation Acts and in the agency’s annual contributions contract with the Secretary, provided that in the event of insufficient appropriated funds, payments due under contracts under this paragraph shall take priority if other cost-saving measures that do not require the termination of an existing contract are available to the agency; and
 (II)compliance with the inspection requirements under paragraph (8), except that the agency shall not be required to make biennial inspections of each assisted unit in the development.
 (ii)Addition of eligible unitsSubject to the limitations of subparagraphs (B) and (D), the agency and the owner may add eligible units within the same project to a housing assistance payments contract at any time during the term thereof without being subject to any additional competitive selection procedures.
 (iii)Housing under construction or recently constructedAn agency may enter into a housing assistance payments contract with an owner for any unit that does not qualify as existing housing and is under construction or recently has been constructed whether or not the agency has executed an agreement to enter into a contract with the owner, provided that the owner demonstrates compliance with applicable requirements prior to execution of the housing assistance payments contract. This clause shall not subject a housing assistance payments contract for existing housing under this paragraph to such requirements or otherwise limit the extent to which a unit may be assisted as existing housing.
 (iv)Additional conditionsThe contract may specify additional conditions, including with respect to continuation, termination, or expiration, and shall specify that upon termination or expiration of the contract without extension, each assisted family may elect to use its assistance under this subsection to remain in the same project if its unit complies with the inspection requirements under paragraph (8), the rent for the unit is reasonable as required by paragraph (10)(A), and the family pays its required share of the rent and the amount, if any, by which the unit rent (including the amount allowed for tenant-based utilities) exceeds the applicable payment standard.; 
 (6)in subparagraph (G), by striking 15 years and inserting 20 years; (7)by striking subparagraph (I) and inserting the following new subparagraph:
					
 (I)Rent adjustmentsA housing assistance payments contract pursuant to this paragraph entered into after the date of the enactment of the Project-Based Voucher Improvement Act of 2015 shall provide for annual rent adjustments upon the request of the owner, except that—
 (i)by agreement of the parties, a contract may allow a public housing agency to adjust the rent for covered units using an operating cost adjustment factor established by the Secretary pursuant to section 524(c) of the Multifamily Assisted Housing Reform and Affordability Act of 1997 (which shall not result in a negative adjustment), in which case the contract may require an additional adjustment, if requested, up to the reasonable rent periodically during the term of the contract, and shall require such an adjustment, if requested, upon extension pursuant to subparagraph (G);
 (ii)the adjusted rent shall not exceed the maximum rent permitted under subparagraph (H); (iii)the contract may provide that the maximum rent permitted for a dwelling unit shall not be less than the initial rent for the dwelling unit under the initial housing assistance payments contract covering the units; and
 (iv)the provisions of subsection (c)(2)(C) shall not apply.; (8)in subparagraph (J)—
 (A)in the first sentence— (i)by striking shall and inserting may; and
 (ii)by inserting before the period the following or may permit owners to select applicants from site-based waiting lists as specified in this subparagraph;
 (B)by striking the third sentence and inserting the following: The agency or owner may establish preferences or criteria for selection for a unit assisted under this paragraph that are consistent with the public housing agency plan for the agency approved under section 5A and that give preference to families who qualify for voluntary services, including disability-specific services, offered in conjunction with assisted units.; and
 (C)by striking the fifth and sixth sentences and inserting the following: A public housing agency may establish and utilize procedures for owner-maintained site-based waiting lists, under which applicants may apply at, or otherwise designate to the public housing agency, the project or projects in which they seek to reside, except that all eligible applicants on the waiting list of an agency for assistance under this subsection shall be permitted to place their names on such separate list, subject to policies and procedures established by the Secretary. All such procedures shall comply with title VI of the Civil Rights Act of 1964, the Fair Housing Act, section 504 of the Rehabilitation Act of 1973, and other applicable civil rights laws. The owner or manager of a project assisted under this paragraph shall not admit any family to a dwelling unit assisted under a contract pursuant to this paragraph other than a family referred by the public housing agency from its waiting list, or a family on a site-based waiting list that complies with the requirements of this subparagraph. A public housing agency shall disclose to each applicant all other options in the selection of a project in which to reside that are provided by the public housing agency and are available to the applicant.;
 (9)in subparagraph (M)(ii), by inserting before the period at the end the following: relating to funding other than housing assistance payments; and (10)by adding at the end the following new subparagraphs:
					
 (N)Structure owned by agencyA public housing agency engaged in an initiative to improve, develop, or replace a public housing property or site may attach assistance to an existing, newly constructed, or rehabilitated structure in which the agency has an ownership interest or which the agency has control of without following a competitive process, provided that the agency has notified the public of its intent through its public housing agency plan and subject to the limitations and requirements of this paragraph.
 (O)Special purpose vouchersA public housing agency that administers vouchers authorized under subsection (o)(19) or (x) of this section may provide such assistance in accordance with the limitations and requirements of this paragraph, without additional requirements for approval by the Secretary..
 (b)Effective dateThe Secretary of Housing and Urban Development shall issue notice or regulations to implement subsection (a) of this section and such subsection shall take effect upon such issuance.
			
